Citation Nr: 1500607	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include angina and arteriosclerotic heart disease, and also to include as secondary to herbicide exposure.

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected sarcoidosis of the nose and sinuses, sinusitis with nasal polyps, and rhinitis, and/or as secondary to claimed diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.  

The Board has broadened the claimed cardiac conditions into a singular heart disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

This claim was initially before the Board in July 2011, when it was remanded for further development.  The case is returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Following the July 2011 remand when the Board last adjudicated this case, it appears that the initial claims file was deemed missing by VA in December 2011.  The claims file currently before the Board is the rebuilt file.  

The Board notes that many of the important documents with regards to the claims on appeal are currently missing, including the Veteran's notice of disagreement and substantive appeal, VA Form 9.  In essence, there is scant evidence with regards to any of the Veteran's statements on appeal regarding why he believes that he should be awarded service connection.  

Because this claims file was deemed missing and has been rebuilt, and it appears to the Board that the Veteran has yet to be notified of this fact, the Board finds that the Veteran should be so notified and given an opportunity to submit any previous documentation regarding his claims on appeal, as well as any additional argument or contentions in order to supplement the scant evidence in the rebuilt file.  A remand is therefore necessary.  

Additionally, in the July 2011 remand, the Board requested that the Veteran be sent a letter requesting information regarding whether he was ever in the Republic of Vietnam, particularly on temporary duty (TDY), and for information regarding specific dates that such service would have occurred.  Since that remand, the Veteran was sent Nehmer letters in September 2011 and February 2012, as well as another December 2011 letter which appeared to request information regarding his periods of service and his "blue water" service.  None of these letters appears to have been responded to, though it appears that sometime after the initial request the Veteran's claims file was lost.  Moreover, none of the above letters indicated the type of evidence needed to document the request, as noted in the Board's previous instructions.  Accordingly, the Board finds that a remand is necessary in order for the previous remand to be adequately and appropriately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Also, the Board finds that a remand is necessary as it appears that there was a request for VA treatment records from the North Chicago VA Medical Center from 2002 to 2006 which was supposedly uploaded into Virtual VA in November 2011; the Board has reviewed both Virtual VA and Veterans Benefits Management System (VBMS) in addition to the rebuilt claims file before it at this time, and there is no evidence of any North Chicago VA treatment records.  Accordingly, the Board finds that a remand is necessary in order for those records to be obtained and associated with the claims file, and if such are unavailable, a memorandum of unavailability to be drafted and associated with the claims file.  Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the currently rebuilt file does not contain any VA examination reports for any of the Veteran's claimed disorders.  Particularly, no opinion exists with regards to the headache claim as secondarily related to his already-service-connected sinus disability.  Thus, on remand, the Board finds that full development of all the claimed disorders on appeal should be accomplished, including providing the Veteran with a new VCAA notice letter and new VA examinations of his claimed disorders and obtaining the appropriate medical opinions respecting his claims on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claims of service connection for heart, diabetes mellitus, and headache disorders, as well as entitlement to TDIU.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Notify the Veteran that his claims file has been deemed missing and/or lost, and give him the opportunity to submit any and all previously-submitted evidence and argument, to include re-submission of his notice of disagreement and/or substantive appeal, VA Form 9.

3.  Contact the Veteran and request that he report his dates and particular place of service-including any temporary duty (TDY) dates-if any, in the Republic of Vietnam, and any supporting documentation that he has in his possession such as orders/vouchers, etc.  He should also be asked for the approximate dates, location, and nature of his exposure to herbicides in service.

4.  Obtain any relevant VA treatment records from the North Chicago VA Medical Center that exist and associate those documents with the claims file.  If those records are unavailable and/or do not exist, such should be noted in the claims file in a memorandum of unavailability and the Veteran should be so notified.

5.  Obtain any relevant VA treatment records from the New Orleans, Houston, and Alexandria VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since December 2001, December 2011, and December 2011, respectively, and associate those documents with the claims file.

6.  Ask the Veteran to identify any private treatment that he may have had for his heart, diabetes, and/or headache disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

7.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any heart disorder, to include angina and/or arteriosclerotic heart disease.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether his heart disorder, to include angina and/or arteriosclerotic heart disease, is more likely, less likely, or at least as likely as not (50 percent or greater probability) began during, was manifested within one year of discharge from, or is otherwise the result of his military service.  

The examiner is reminded that as of the time of this remand, the Veteran's exposure to herbicides is not conceded or presumed, as he is not shown to have service on the landmass of the Republic of Vietnam.  The Veteran's "blue water" Naval, Thailand, and Korean service does not allow presumption of exposure to herbicides at this time.

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  The examiner should also discuss any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether his diabetes mellitus is more likely, less likely, or at least as likely as not (50 percent or greater probability) began during, was manifested within one year of discharge from, or is otherwise the result of his military service.  

The examiner is reminded that as of the time of this remand, the Veteran's exposure to herbicides is not conceded or presumed, as he is not shown to have service on the landmass of the Republic of Vietnam.  The Veteran's "blue water" Naval, Thailand, and Korean service does not allow presumption of exposure to herbicides at this time.

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  The examiner should also discuss any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any headache disorder is related to his military service or service-connected sinus disability and/or claimed diabetes and heart disorders.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any headache disorder found.  The examiner should opine as to any disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

The examiner is reminded that as of the time of this remand, the Veteran's exposure to herbicides is not conceded or presumed, as he is not shown to have service on the landmass of the Republic of Vietnam.  The Veteran's "blue water" Naval, Thailand, and Korean service does not allow presumption of exposure to herbicides at this time.

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  The examiner should also discuss any other pertinent evidence of record, as appropriate.

Then, the examiner should additionally opine whether (1) the Veteran's headache disorder is caused by his service-connected sinus disability, or (2) whether his headache disorder is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected sinus disability.

Finally, the examiner should opine whether (1) the Veteran's headache disorder is caused by his claimed diabetes mellitus and/or heart disorders, or (2) whether his headache disorder is aggravated by his claimed diabetes mellitus and/or heart disorders.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

10.  The AOJ should properly complete development of the TDIU claim, to include obtaining any VA examinations, and attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940, as appropriate.

11.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for heart, diabetes mellitus, and headache disorders, as well as entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

